UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6143


MARIO G. PCELINSKI,

                  Petitioner – Appellant,

             v.

GENE JOHNSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00767-LMB-TCB)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario G. Pcelinski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario    G.     Pcelinski        seeks      to     appeal           the   district

court’s    order    denying    relief       on    his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the        denial     of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)             (2006).         A

prisoner     satisfies        this        standard       by        demonstrating              that

reasonable    jurists       would     find       that    any        assessment           of     the

constitutional      claims    by     the    district         court        is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have    independently       reviewed        the     record          and        conclude        that

Pcelinski has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense     with    oral     argument       because          the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                            2